Case 1:20-cv-09343-MKV Document6 Filed 11/16/20 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

 

 

 

 

 

 

vee enn ne eee eee ene ee ence cence nen X
EMMANUEL TORRES Case No 20-CV-9343

Plaintiff ro TMT

-against- 5 | W E
WAKEFIELD & ASSOCIATED NOV 16 7079
RURAL-METRO AMBULANCE CORP a
U.8.D.0.
Defendant W.P.

 

MEMORANDUM OF POINTS AND AUTHORITIES

[FJederal courts are courts of limited jurisdiction and, as such, lack the power to
disregard such limits as have been imposed by the Constitution or Congress.” Purdue
Pharma L.P. v. Kentucky, 704 F.3d 208, 213 (2d Cir. 2013) Gnternal quotation marks
omitted). “Congress has granted district courts original jurisdiction over cases in which
there is a federal question, see 28 U.S.C. § 1331, and certain cases between citizens of
different states, so long as the requirements of complete diversity and amount in
controversy are met, see 28 U.S.C. § 1332.” Id. Pursuant to 28 U.S.C. § 1441fa), a party
may remove a state court action to federal court if the action could originally have been
commenced in federal court. 28 U.S.C. § 1441(a) (“Except as otherwise expressly provided
by Act of Congress, any civil action brought in a State court of which the district courts of
the United States have original jurisdiction, may be removed by the defendant or the
defendants, to the district court of the United States for the district and division embracing

the place where such action is pending.”).

 
Case 1:20-cv-09343-MKV Document6 Filed 11/16/20 Page 2 of 5

As relevant here, district courts have original jurisdiction over cases “between ...
citizens of different states,” where the amount in controversy exceeds $75,000. Id. § 1332(a).
On the flip side, “a district court must remand [an] action to state court if it determines
that it lacks subject matter jurisdiction.” Qadar v Citibank, 927 F. Supp. 2d 86, 87 (S.D.N-Y.
2013) (citing 28 U.S.C. § 1447(c) and in re Methyl Tertiary Butyl Ether Prods. Liab. Litig.,
488 F.3d 112, 121-22 (2d Cir. 2007)). Due to the “congressional intent to restrict federal
court jurisdiction, as well as the importance of preserving the independence of state
governments, federal courts construe the removal statute narrowly, resolving any doubts
against removability.” Purdue Pharma L.P., 704 F.2d at 213 (quoting Lupo v. Human

Affairs Int'l, Inc., 28 F.3d 269, 274 (2d Cir. 1994}). On a motion to remand, “the defendant

 

bears the burden of demonstrating the propriety of removal.” Cal. Pub. Employees’ Ret.
Sys. v. Worldcom, Inc., 368 F.3d 86, 100 (2d Cir. 2004) (citation omitted). As may be
pertinent here, when an action is removed on the basis of diversity, the party invoking
jurisdiction bears “the burden of establishing that the requirements for diversity
jurisdiction are met,” Mechlenbacher v. Akzo Nobel Salt, Inc., 216 F.3d 291, 296 (2d Cir.

2000), at the time of removal, Vera v. Saks & Co., 335 F.3d 109, 116 (2d Cir. 2003) (“[W]e

 

generally evaluate a defendant's right to remove a case to federal court at the time the
removal notice is filed.”). Defendants must establish that Plaintiff and Defendants are
citizens of different states, see 28 U.S.C. § 1332(a)(a), and that there is “a reasonable
probability” that the claim exceeds the sum or value of $75,000, see Colavito v. New York

Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006).

 
Case 1:20-cv-09343-MKV Documenté6 Filed 11/16/20 Page 3 of 5

An action filed in state court may be properly removed by a defendant if “the district
courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). “The district
courts shall have original jurisdiction of all civil actions arising under the Constitution,
laws, or treaties of the United States.” 28 U.S.C. § 1331. As a general matter, removal
jurisdiction must be “strictly construed,” Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28,
32 (2002), and any doubts should be resolved against removability “out of respect for the

limited jurisdiction of the federal courts and the rights of states,” In re Methyl Tertiary

 

Butyl Ether Prods. Liab. Litig., 488 F.3d 112, 124 (2d Cir. 2007). Therefore, “[a] party
seeking removal bears the burden of showing that federal jurisdiction is proper.”
Montefiore Med. Ctr. v. Teamsters Local 272, 642 F.3d 321, 327 (2d Cir. 2011).

A defendant may remove a civil action from state to federal court “only if [the case]
could have originally been commenced in federal court.” Allstate Ins. Co. v. Ace Sec. Corp.,
No, 11 Civ. 1914(LBS), 2011 WL 3628852, at *3 (S.D.N.Y. Aug. 17, 2011); see 28 U.S.C. §
1441{a). “If a case is removed and a federal district court determines that it lacks

jurisdiction over the matter, it must be remanded.” Allstate Ins. Co. v. CitiMortgage, Inc.,

 

No. 11 Civ. 1927(RJS), 2012 WL 967582, at *2 (8.D.N.Y. Mar. 18, 2012). “On a motion to
remand, the party seeking to sustain the removal, not the party seeking remand, bears the

burden of demonstrating that removal was proper.” Hodges v. Demchuk, 866 F. Supp. 730,

732 (S.D.N.Y. 1994); see also United Food & Commercial Workers Union, Local 919, AFL-

 

CIO v. CenterMark Props. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994).

 
Case 1:20-cv-09343-MKV Documenté6 Filed 11/16/20 Page 4of5

Accordingly, it is proper for courts to take judicial notice of the existence of such
documents. See Roe v. Johnson, 334 F. Supp. 2d 415, 419-20 (S.D.N.Y. 2004) (recognizing
that a court, pursuant to Rule 201(b), may take notice of the public record, including
complaints and court opinions); see also A.I. Trade Finance, Inc. v. Centro Internationale
Handelsbank AG, 926 F. Supp. 378, 387 (S.D.N.Y. 1996) (in taking judicial notice of a
judgment in the prior related matter Emmanuel Torres v Bay Aera Credit Service et al
currently on Appeal to the Second Circuit Court of Appeal 20-0297-CV.

“[t]he Second Circuit has noted that Rule 201 permits a court to take judicial notice
of the prior proceeding). Through its accompanying Motion, plaintiff request the Court to
take judicial notice of the existence of the specific court filing identified below which
Plaintiff references the existence of the prior filed notice of removal. At paragraph 3 and 6
of the Notice of Removal, there is no dispute regarding the existence of these documents.
See 21B Wright & Graham, Federal Practice and Procedure: Evidence 2d § 5106.4 (noting
that, in contrast to facts discussed within court documents, it is proper to take judicial
notice of the fact that the court documents exist). Moreover, because Plaintiff references
this document in his motion for summary remand, the Court may deem it incorporated as
part of the motion. See Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir.
1991) (“{T]he complaint is deemed to include any written instrument attached to it as an
exhibit or any statements or documents incorporated in it by reference.”). Based on the
foregoing, plaintiff request that the Court take judicial notice of the existence of the notice

of removal.

 
Case 1:20-cv-09343-MKV Documenté6 Filed 11/16/20 Page 5of5

Paragraph 3 states in relevant part as follows: “The summons and complaint alleges,
in sum and substance, that he Defendant violated the Fair Debt Collection Practices Act
15 U.S.C. 1692 et seg, accordingly this action may be removed pursuant to 28 U.S.C.
1441(b) as this court has federal question jurisdiction under 28 USC 1331”.

Paragraph 6 states in relevant part as follows: “This notice of removal is timely filed
within 30 days after BACS first received a copy of the initial pleadings setting forth the
claims for relief and existence of federal question jurisdiction 28 U.S.C. 1446(b); See
Boone v Thane, 07-cv-(SLT) (VPP, 2009 WL 910556 at 2 (EDNY March 31, 2009); citing
Fernandez v Hale Trailer Brake & Wheel 332 F. Supp 2d 621,624 (SDNY 2004)”.

With regards to the prior litigation Emmanuel Torres v Bay Area Credit Services
supra defendant properly removed the prior action based on the federal question
jurisdiction under 15 U.S.C.1692. (See Exhibit 2)

However, that being said the instant matter which has been removed does not
contain any federal cause of action. Accordingly, Defendants carry the burden of persuasion
that there was a basis to remove, In the absence of any articulatable reason summary
remand required. Hodges v. Demchuk, 866 F. Supp. 730, 732 supra, see also Montefiore
Med. Ctr. v. Teamsters Local 272, 642 F.3d 321, 327 (2d Cir. 2011)., United Food &
Commercial Workers Union, Local 919, AFL-CIO v. Center Mark Props. Meriden Square,
Inc., 30 F.3d 298, 301 (2d Cir. 1994). For the foregoing reasons plaintiff respectfully

request a summary remand and for any such remedies the court may deem proper and just.

 
